Carpenter, J.
The plaintiff in error brought a petition to the Superior Court for a new trial for the misconduct of a juror. The original cause was tried at the September term, 1879. The petition was brought in June following, returnable to the September term, 1880. The petition was demurred to, the Superior Court sustained the demurrer, and the petitioner has brought a writ of error to this court.
The statute authorizing the Superior Court to grant new trials, and under which the petition in this ease was brought, is as follows:—“The Superior Court, Court of Common Pleas, District Court, and any City Court, may grant new trials of causes that may come before them respectively, for mispleading, the discovery of new evidence, want of actual notice of the suit to any defendant or of a reasonable opportunity to appear and defend when a just defence iu whole or in part existed, or other reasonable cause, according to the usual rules in such cases.” Gen. Statutes, p. 447, sec. 1. The question is,whether the cause alleged is within the statute.
*308The statute has been in force since 1762. Our reports show no precedent for a case like this, and, so far as we know, this is the first attempt to set aside a verdict on a petition brought for that purpose under that statute. That of itself is an argument of no inconsiderable force against this proceeding, especially as during all that time there was another well-established mode of setting aside verdicts for such causes.
We are told in Stone v. Stevens, 12 Conn., 219, that the practice of setting aside verdicts for that cause existed prior to the statute of 1821. In 1808 a case is reported in which a motion in arrest was filed for the misconduct of a juror and the verdict was set aside. Bennett v. Howard, 3 Day, 219. In Stone v. Stevens, on page 232, Judge Huntington says that the statute of 1821, providing that a verdict may be set aside for the misconduct of jurors, was “in affirmance of our common law”—that “it introduced no new rule.” That such a practice did prevail cannot be doubted; that it grew up independently of and not under the statute of 1762 is equally clear.
The statute relating to jurors was first passed in 1821 and is now in force. It reads as follows:—“ If any juror shall converse with any person concerning the cause, except his fellows, while it is under consideration, or shall voluntarily suffer any other person to converse with him, such verdict, on motion, may be set aside,” &e. Here the statute expressly gives a remedy on motion, and not by an independent petition brought afterwards. It clearly contemplates a proceeding in the cause before final judgment. A remedy being given, other remedies are excluded.
Under this statute the practice is believed to have been uniform—to take advantage of such misconduct by a motion in error. It is sometimes called a motion to set aside the verdict, but in Stone v. Stevens, supra, it is considered as governed by the same rules and principles as motions in arrest o.f judgment, being essentially a motion in arrest for matters dehors the record. See also Hamilton v. Pease, 38 Conn., 115; Tomlinson v. Derby, 41 id., 268.
*309In view of these facts—that this is the first attempt to apply the statute of 1762 to a case like this, that for nearly sixty years after that statute went into operation the courts adopted and enforced a common law remedy outside and independent of the statute, that in 1821 the legislature saw fit to sanction and affirm that practice, and that since that' time the profession has regarded the practice as founded in law and reason—we ought certainly to hesitate to disturb it by introducing a new rule of practice. Such a practical construction of the two statutes, continued for so long a time, ought to be regarded as very high evidence of what the law actually is. Indeed such a state of things ought not to be disturbed except by the legislature.
We regard the practical construction of the statute of 1762 as the correct one. New trials may be granted for mispleading, newly discovered evidence, want of notice, or a reasonable opportunity to appear and defend when a good defence exists, “or other reasonable cause.” Several causes are enumerated, and then follows the general clause, which, according to a familiar rule of construction, was intended to embrace other causes only of the same general character. The causes enumerated result from mistakes or accidents, and show that the party has been deprived of some right or privilege that the law intended he should have. They relate to the merits of the case and indicate a probable failure of justice.
The case before us is of a different character. The cause does not necessarily have any reference to the real merits; it is simply the misconduct of one of the triers. It may or may not implicate the successful party; and if it does, the merits of the case, notwithstanding, may be with him. If he is not implicated, then the misconduct is entirely divorced from the merits. But a more important distinction is, that the enumerated causes embrace a class of cases not covered by any other statute, and the design manifestly was to provide a remedy where none previously, existed except by legislative action. We think that the general clause should be limited to that class of cases, and not *310construed as embracing cases provided for by other statutes; and that the attempt to bring cases provided for by one statute within the operation of another, under general words of this description, ought not to succeed.
In principle, so far as the remedy is concerned, there is a strong analogy between the misconduct of jurors and the errors of the court in ruling upon questions of evidence and in charging the jury. The remedy which the statute provides in the one ease is a motion in arrest; in the other it is a motion for a .new trial, or, under the present practice, an appeal. In Andersen v. The State, 43 Conn., 514, we held that the Superior Court has no power, upon a petition for a new trial, to grant a new trial for error in the charge of the court. That case establishes the principle that the special statutory remedy must be resorted to, and seems to be an authority for this case but for the circumstance alleged that the plaintiff did not know of the misconduct in season to take advantage of it by a motion in arrest. But that circumstance can have little or no weight in construing the statute. If the terms of the act are broad enough to apply to unknown misconduct, they must be equally applicable to misconduct which is known.
Ignorance of the fact might address itself to the discretion of the court if the court had jurisdiction, but is hardly a sufficient reason for conferring jurisdiction in a case where the court would not otherwise have it. At first sight it seems plausible that a party should not be deprived of his remedy in a case where the facts come to his knowledge too late to avail himself of the ordinary remedy when he is without fault, and if no one was to be affected by allowing the remedy but the immediate parties to the suit the case would present a somewhat different aspect. But this case, like all others, must be governed by general rules and principles. Those rules and principles have for their ultimate object the public good. It is far better that occasional hardships should be endured than that general rules should be dispensed with.
The rule that a motion in arrest must be filed within *311twenty-four hours after verdict is in its nature like the statute of limitations. All such statutes occasion now and then hardships to individuals, but they are nevertheless of great importance to the public and probably prevent more hardship and injustice than they occasion.
The fact that a party is ignorant of facts touching his rights until after his claim is barred by the statute does not exempt him from its operation.
So here the limitation, although the time is short, is found by experience to be on the whole for the interest of the public. We no more feel at liberty to disregard it on account of the hardship of a particular case than we do to disregard an ordinary statute of limitations for a similar reason.
It is possible under most legal rules for parties in some instances to suffer injustice. It is believed however that the rule under consideration has very rarely produced that result. Hitherto the cases do not seem to have been sufficiently numerous to attract the attention of the legislature, and it is doubtful whether any different rule can be devised which will be more satisfactory than the present one.
There is no error in the judgment complained of.
In this opinion Pabk, O. J., and Pabjdee, J., concurred.